686 So. 2d 8 (1996)
Don SMITH a/k/a David Watts, Appellant,
v.
STATE of Florida, Appellee.
No. 94-03896.
District Court of Appeal of Florida, Second District.
March 20, 1996.
James Marion Moorman, Public Defender, and Andrea Norgard, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Ann P. Corcoran, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
The appellant, Don Smith a/k/a David Watts, appeals the trial court's judgments and sentences for the crimes of robbery and grand theft. We find no reversible error and affirm the convictions and the habitual offender sentences. We strike, however, the $255 in court costs because they were imposed by the trial court without citation to the applicable statutory authority. Callaway v. State, 658 So. 2d 593 (Fla. 2d DCA 1995).
THREADGILL, C.J., and SCHOONOVER and QUINCE, JJ., concur.